NON-PROFIT CORPORATION — TRUSTEES Not less than three nor more than forty-one trustees or directors may serve on the governing board of a private, non-profit corporation organized under 18 Ohio St. 541 [18-541] (1961). The Attorney General has had under consideration your recent letter wherein you, in effect, ask the following question: What is the maximum legal number of board members who may serve on the governing board of a private, non-profit corporation? In your letter you state that the corporation referred to has been defined as a "religious, education and benevolent corporation, as defined in 18 Ohio St. 1961 541 [18-541]." Title 18 Ohio St. 1961 541 [18-541], states in pertinent part: "Persons associated together for religious, charitable, educational, benevolent or scientific purposes may elect not less than three nor more than forty-one trustees or directors and may incorporate themselves as provided for in this Article." Title 18 Ohio St. 851 [18-851] (1969) et seq., were enacted in 1968 and pertain to non-profit corporations. We find no provisions in this Act which would conflict with 18 Ohio St. 841 [18-841] (1961) et seq. Section 18 Ohio St. 862 [18-862] states that the provisions of the Act shall be: ". . . accumulative to existing laws and nothing herein shall be construed to repeal, amend, or otherwise affect in any manner the corporation heretofore or hereafter created under authority of any other such law." Where language of a statute is not ambiguous and the effect not absurd, the language must be given its plain meaning. City of Duncan, ex rel. Board of Trustees of Police Pension and Retirement System v. Barnes, Okl.,293 P.2d 590 (1956).  Therefore it is the opinion of the Attorney General that not less than three nor more than forty-one trustees or directors may serve on the governing board of a private, non-profit corporation organized under 18 Ohio St. 541 [18-541] (1961).  (Tim Leonard)